Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 10, 2021 and November 2, 2021 are hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (2014/0118257) in view of Lee (2017/0052618).

With regard to claims 1, 8 and 15, Baldwin discloses an electronic device (Figure 2, #200) comprising: 
	a sensor configured to receive a set of signals (Figure 2, #s 204, 206, 208, 210 & 212 and [0024] “… there are four gesture sensors 210, 212, 214, 216 positioned on the same side of the device as the front-facing camera. One or more of these sensors can be used, individually, in pairs, or in any other combination, to determine input corresponding to the user when the user is within a field of view of at least one of these gesture sensors”); and 
	a processor interfaced with the sensor (Figure 7, #714) and configured to: 
		receive, from the sensor, the set of signals, wherein the set of signals indicates an object ([0030] “The sensor thus can capture images of objects”), 
		analyze, using machine learning, the set of signals to categorize an event involving the object indicated in the set of signals ([0018] “In at least some embodiments, a single lane MIPI (mobile industry processor interface) interface can be 
		adjust operation of the electronic device based on the event (Figure 10, #1020).
	The office finds no specific disclosure in Baldwin wherein the sensor is a radar transceiver.  Lee discloses the sensor is a radar transceiver [0055].  
	The office finds combining Baldwin and Lee would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Baldwin discloses a sensor, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Lee also discloses a sensor, a "comparable" device, which has been improved by including a radar transceiver as the sensor.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Lee's known technique of including a radar transceiver as the sensor in the same way in Baldwin.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Baldwin and Lee, the combination would, therefore, yield predictable results.


s 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Baldwin and Lee in view of Grohman (2016/0183037).

With regard to claims 2, 8 and 16, Baldwin discloses the electronic device operates in a first operating mode ([0064] “… a motion detection mode is activated on the computing device 1002 …”), and wherein the processor is further configured to:
		determine that an object is proximate by analyzing the set of signals to identify the object as a person who is near ([0026] “… a relatively low resolution camera can determine that a person is moving his or her hand left to right, even if the resolution is too low to determine the identity whether the hand belongs to a man or a woman”), and
		in accordance with determining that a person is proximate, adjust the electronic device to operate in a second operating mode ([0064] “When the portion of the gesture sensor detects changes that likely correspond to motion 1004, the gesture sensor can be activated for gesture input 1006”).
		The office finds no specific disclosure in the combination of Baldwin and Lee wherein, the electronic device is located in a room and determines a person is not just proximate but occupies the room.  Grohman discloses the electronic device is located in a room and determines a person occupies the room ([0015] “Another embodiment involves a communication hub device working with the sensor having the ability to detect a person in the room it is installed in”). 
		The office finds combining Baldwin, Lee and Grohman would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the 

With regard to claims 3, 10 and 17, Baldwin discloses while the electronic device is operating in the second operating mode ([0059] “The command also can be sent to the processor 804 over the I.sup.2C bus, along with other configuration or operational data or instructions. This line can wake up a "sleeping" central processor which could then take further actions…” wherein the office considers the awoken sleeping central processor as corresponding with the claimed device second operating mode), the processor is configured to:

	adjust the operation of the electronic device according to the gesture performed by the person ([0059] “If the input is valid, appropriate action can be taken, such as turning on a display, turning on an LED, entering a particular mode, etc. If the input is determined to be a false alarm, the central processor can re-enter the sleep state and the cameras can re-enter (or remain in) a standby-aware mode”).


Claims 4, 5, 6, 11, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Baldwin, Lee and Grohman in view of Wang 2014/0146248).

With regard to claims 4, 11 and 18, the office finds no specific disclosure in Baldwin wherein while the electronic device is operating in the second operating mode, analyze the set of signals to determine that the person is approaching the electronic device, and in accordance with determining that the person is approaching the electronic device, adjust the electronic device to operate in a surface-input mode.  Lee discloses while the electronic device is operating in the second operating mode, analyze 
	The office finds combining Baldwin and Lee would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Baldwin discloses a sensor, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Lee also discloses a sensor, a "comparable" device, which has been improved by including the process of while the electronic device is operating in the second operating mode, analyze the set of signals to determine that the person is approaching the electronic device.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Lee's known technique of including the process of while the electronic device is operating in the second operating mode, analyze the set of signals to determine that the person is approaching the electronic device in the same way in Baldwin.  The office finally finds that because the claimed invention is simply an 
	The office finds no specific disclosure in the combination of Baldwin, Lee and Grohman wherein in accordance with determining that the person is approaching the electronic device, adjust the electronic device to operate in a surface-input mode.  Wang discloses in accordance with determining that the person is approaching the electronic device, adjust the electronic device to operate in a surface-input mode ([0059] “… when an object approaches … a touch surface 241 of the first display unit 240 or a touch surface 251 of the second display unit 250, the approach … may be sensed by the sensor unit 260 to enable touch sensing function …”).
		The office finds combining Baldwin, Lee, Grohman and Wang would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Baldwin, Lee and Grohman discloses a sensor, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Wang also discloses a sensor, a "comparable" device, which has been improved by adjusting the electronic device to operate in a surface-input mode in accordance with determining that the person is approaching the electronic device.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Wang's known technique of adjusting the electronic device to operate in a surface-input mode in accordance with determining that 

With regard to claims 5, 12 and 19, Baldwin discloses a casing (Figure 2, frame outside display #202); 
	wherein the processor is further configured to:
		perform a function corresponding to the contact gesture (Figure 10, #1020).  
	The office finds no specific disclosure in Baldwin wherein the processor analyzes the set of signals to: determine, based at least in part on a drop in noise in the set of signals, that a hand of the person is in contact with the casing, and detect a contact gesture made by the hand of the person in contact with the casing.  Lee discloses the processor analyzes the set of signals to: determine, based at least in part on a drop in noise in the set of signals, that a hand of the person is in contact with the casing, and detect a contact gesture made by the hand of the person in contact with the casing ([0055] “… the reflected signal (Sr) for various types of touches can be accurately recognized. In other words, the distance between the touch device and a touch point and a position related to the coordinates of the touch point can be recognized from the reflected signal (Sr) by the touch and the reception data. In addition, when the touch is made in the form of a gesture or a motion, the touch device can recognize the touch. In addition, the touch device can recognize a 3D shape of an object making the touch”).


With regard to claims 6 and 13, Baldwin discloses a casing (Figure 2, frame outside display #202); 
	wherein the processor is further configured to:
	    perform a function corresponding to the contact gesture (Figure 10, #1020).  

	determine, based at least in part on a lack of movement by a hand of the person along a particular axis relative to the casing, that the hand of the person is in contact with the casing, and detect a contact gesture made by the hand of the person in contact with the casing ([0055] “… the reflected signal (Sr) for various types of touches can be accurately recognized. In other words, the distance between the touch device and a touch point and a position related to the coordinates of the touch point can be recognized from the reflected signal (Sr) by the touch and the reception data. In addition, when the touch is made in the form of a gesture or a motion, the touch device can recognize the touch. In addition, the touch device can recognize a 3D shape of an object making the touch”).
	The office finds combining Baldwin and Lee would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Baldwin discloses a sensor, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Lee also discloses a sensor, a "comparable" device, which has been improved by based at least in part on a lack of movement by a hand of the person along a particular axis relative to the casing, that the hand of the person is in contact with the casing, and detect a contact gesture made by the hand of .


Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Baldwin and Lee in view of Landow (2017/0195130).

With regard to claims 7, 14 and 20, Baldwin discloses the electronic device operates in a first operating mode ([0064] “… a motion detection mode is activated on the computing device 1002 …”), and wherein the processor is further configured to:
		determine that an object is proximate by analyzing the set of signals ([0026] “… a relatively low resolution camera can determine that a person is moving his or her hand left to right, even if the resolution is too low to determine the identity whether the hand 
		in accordance with determining that a person is not proximate, adjust the electronic device to operate in the first operating mode ([0064] “When the portion of the gesture sensor detects changes that likely correspond to motion 1004, the gesture sensor can be activated for gesture input 1006”).
	The office finds no specific disclosure in the combination of Baldwin and Lee wherein the object is a pet and the processor analyzes the set of signals to determine that a pet is approaching the electronic device.  Landow discloses the object is a pet and the processor analyzes the set of signals to determine that a pet is approaching the electronic device [0064] “… a predefined amount of food may be dispensed at predefined times to a pet. A pet door may be locked and/or unlocked. The pet's weight or presence may trigger the locking or unlocking of the pet door. For instance, a camera located at the pet door may be used to perform image recognition of the pet”).
		The office finds combining Baldwin, Lee and Landow would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Baldwin and Lee discloses a sensor, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Landow also discloses a sensor, a "comparable" device, which has been improved by including the processor analyzes the set of signals to determine that a pet is approaching the electronic device.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARK W REGN/Primary Examiner, Art Unit 2622